Citation Nr: 1032120	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for a 
sensory defect, left arm, residual to a gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1950 to February 1956.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied an evaluation in excess of 
20 percent for sensory defect, left arm, residual to a gunshot 
wound.  The RO granted service connection for PTSD and assigned a 
10 percent evaluation, effective from February 2007.  The 
Veteran's appeal arises from the initial grant of service 
connection.  
 
The Board notes that, during the pendency of this appeal, the 
Veteran submitted a claim of clear and unmistakable error (CUE) 
in a 1957 rating decision.  The record before the Board does not 
reflect that the Veteran has disagreed with the denial of that 
claim, but notes that the appeal period has not yet expired, 
since the rating decision was issued in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted a substantive appeal in early December 
2008.  In that appeal, he stated he did not want a hearing before 
the Board.  However, by a statement submitted later in December 
2008, the Veteran requested a Travel Board hearing.  The Veteran 
has not withdrawn that request, and such hearing should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Schedule the appellant for the requested Travel 
Board hearing at the RO before a Veterans Law 
Judge.  The RO should notify the appellant and 
his representative of the date, time and place of 
the hearing, and should associate with the claims 
file a copy of the written notice issued to the 
appellant about the hearing. 

After the hearing is conducted, or if the 
appellant withdraws his hearing request or fails 
to report for the hearing, then in accordance 
with appellate procedures, the claims files 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

